Citation Nr: 0534745	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-05 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dermatitis, claimed 
as a skin disorder due to an undiagnosed illness due to 
service in the Southwest Asia theater of operations.

2.  Entitlement to service connection for chronic fatigue 
syndrome claimed as due to an undiagnosed illness due to 
service in the Southwest Asia theater of operations.

3.  Entitlement to service connection for headaches claimed 
as due to an undiagnosed illness due to service in the 
Southwest Asia theater of operations.

4.  Entitlement to service connection for sensory 
polyneuropathy, claimed as a neurological disorder due to an 
undiagnosed illness due to service in the Southwest Asia 
theater of operations.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) claimed as a respiratory disorder 
due to an undiagnosed illness due to service in the Southwest 
Asia theater of operations.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1973 to June 
1973, September 1980 to December 1985, January 1986 to May 
1986 and January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part, denied 
entitlement to service connection for dermatitis, chronic 
fatigue syndrome, headaches, sensory polyneuropathy and 
chronic obstructive pulmonary disease (COPD).

The veteran and his spouse presented testimony at a personal 
hearing in October 2005 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was placed in the 
claims file.

The issues of entitlement to service connection for a skin 
disorder and for chronic fatigue syndrome are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran when further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf.

2.  The objective and probative medical evidence 
preponderates against a finding that the veteran has 
headaches attributed to any period of military service, 
including as due to an undiagnosed illness.

3.  The objective and probative medical evidence 
preponderates against a finding that the veteran has sensory 
polyneuropathy attributed to any period of military service, 
including as due to an undiagnosed illness.

4.  The objective and probative medical evidence 
preponderates against a finding that the veteran has COPD 
attributed to any period of military service, including as 
due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Chronic acquired headaches were not incurred in or 
aggravated during the veteran's periods of active military 
service, nor may reproductive problems be presumed to have 
been incurred during active service or due to undiagnosed 
illness.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1117, 
1131, 1137, 5100-5103A, 5106, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.317 
(2005).

2.  Sensory polyneuropathy claimed as a neurological disorder 
was not incurred in or aggravated during the veteran's period 
of active military service, nor may sensory polyneuropathy be 
presumed to have been incurred during active service or due 
to undiagnosed illness.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1117, 1131, 1137, 5100- 5103A, 5106, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.317 (2005).

3.  COPD claimed as a respiratory disorder was not incurred 
in or aggravated during the veteran's period of active 
military service, nor may COPD be presumed to have been 
incurred during active service or due to undiagnosed illness.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1117, 1131, 1137, 
5100- 5103A, 5106, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2000, 
January 2001, September 2003, and June 2005; a rating 
decision in March 2001; a statement of the case in January 
2004; and a supplemental statement of the case in June 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  In July 2005, the 
veteran wrote that he had no additional relevant medical 
evidence.  In November 2005 the veteran submitted a copy of a 
January 2002 letter to him from the Office of the Under 
Secretary of Defense with attachments with a waiver of having 
the evidence first reviewed by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.




II.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (codified 
at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2005).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2005).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See, e.g., 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
(specifically addressing claims based on ionizing radiation 
exposure).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of the undiagnosed illness statute, effective 
March 1, 2002.  See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) Headache."  
In addition, the VEBEA extended the period during which an 
undiagnosed illness must be manifested to the requisite 10 
percent degree, to December 31, 2006.  The changes effected 
by the VEBEA were mandated to become effective on March 1, 
2002.  

Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2) (2005).  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre-and post-VEBEA law.


III.  Factual background and analysis

The veteran's principal contention is that he suffers from 
chronic headaches, a chronic respiratory disorder, and a 
chronic neurological disorder as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia theater of operations.  Under 
the provisions of specific legislation enacted to assist 
veterans of the Persian Gulf War, service connection may be 
established for a qualifying chronic disability resulting 
from an undiagnosed illness which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). 

The changes made to 38 U.S.C.A. § 1117 during the pending 
appeal do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claims.  Furthermore, the RO considered 
the veteran's claim under the new provisions.

Service medical records are negative for complaints, findings 
or diagnosis of headaches, sensory polyneuropathy, or COPD.  
At a June 1991 examination, the veteran, in his report of 
medical history, denied having or having had medical problems 
other than a stab wound in 1972, sinusitis, and hay fever.  
The examiner noted there were no changes since the last 
examination.  

On a medical evaluation form specifically for demobilization 
from service in Southwest Asia the veteran denied having had 
any diseases or injuries while in the Southwest Asia region.  
He also denied having any of the noted specific symptoms 
while serving in the Southwest Asia region.  He had not 
received any outpatient treatment or been hospitalized for 
any medical problems while deployed.  No physical examination 
findings were noted and he had not been referred for any 
medical consultation.  He had entered the Theater of 
Operations on February 14, 1991, and departed the following 
day.  He had not been exposed to oil fires or oil fumes to 
include in Kuwait.  He had not performed any specified tasks 
which he normally in peace time did not perform as part of 
his military occupation specialty (MOS).  It was noted that 
he had no medical problems and was medically cleared for 
release from active duty.  

According to his DD Form 214, his MOS was general military 
police officer.  During a hospitalization in December 1994 
for evaluation, the veteran stated that he had served with 
the military police in the Persian Gulf and worked as a 
liaison officer for the military police interrogating 
prisoners of war.  After the initial conflict of February to 
March 1991, he was involved in troop re-deployment to the 
United States.  

The veteran had been admitted to a VA hospital in December 
1994 on referral from a Persian Gulf Referral Center and 
assigned to a bed in the Neurology unit.  The admission 
diagnoses were memory loss, diarrhea, rash, arthralgias, 
blackouts, sleep disturbances, and joint swelling since 
returning from the Persian Gulf.  The diagnoses at discharge 
in December 1994 were depression, sensory polyneuropathy, 
urticaria, chronic pain, and sleep apnea.  An addendum in 
February 1995 noted the addition of the following additional 
discharge diagnoses:  chronic fatigue syndrome, cognitive 
decline, duodenitis, colitis, blurred vision, diarrhea, 
myalgias, arthralgias and mood swings.  

His wife wrote a lay statement dated in September 2003 about 
her observations of her husband's symptoms and the effect on 
his daily activities and the family.  

At a VA Persian Gulf War Protocol examination in April 2004, 
the veteran related that he was exposed to sand from 
sandstorms, was near an oil refinery and exposed to smoke 
from the oil fires.  He was exposed to the smell of the 
burning feces and wastes.  He did not know how far he was 
from the chemical weapons explosion.  He was treated twice 
for dehydration and weakness.  He self-treated with over the 
counter medications for fevers and arthralgias as he was too 
busy to seek treatment.

The veteran and his wife testified in October 2005.  The 
veteran related his service in the Persian Gulf War and that 
he was around an area where he knew an explosion had taken 
place and unknown elements were released in the air.  He 
testified as to symptoms he experienced in service and post 
service.  His wife testified as to her observations as to the 
veteran's disabilities and that she was a caretaker to her 
husband.  

In November 2005, the veteran submitted a January 2002 letter 
from the Office of the Under Secretary of Defense, wherein he 
was advised that if he were with his unit at the time of the 
demolition of chemical agents munitions at Khamisiyah, Iraq, 
March 10-13, 1991, he might have been exposed to very low 
levels of chemical agent for a brief period of time (less 
than three days) after the demolition.  The veteran was 
further advised that current medical evidence and research 
showed that there was no indication that any long-term health 
effects would be expected from a brief, low-level exposure to 
chemical agents that might have occurred near Khamisiyah.

With regard to the disabilities claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  The veteran is certainly competent, as 
a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Although the veteran contends that these disabilities are 
undiagnosed conditions, he is not competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, because there is no evidence of record that the 
appellant has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's statements, no matter how sincerely made, are not 
competent medical evidence as to a causal relationship 
between any current disorder claimed and his active military 
service, as to claimed continuity of symptomatology 
demonstrated after service, or as to due to an undiagnosed 
illness due to service in the Southwest Asia theater of 
operations.  


A.  Headaches

At May 1985 and June 1989 examinations and at the June 1991 
redeployment examination, the veteran denied having or having 
had frequent or severe headache.  His neurologic system was 
clinically normal.  At the June 1991 examination for 
redeployment, the veteran denied having or having had 
frequent or severe headache.  His neurologic system was 
clinically normal.  

VA medical records show that in July 1994, his complaints of 
multiple symptoms included headaches.  The impression was 
vague symptomatology consistent with "so called PG War 
Syndrome".  During a hospitalization in December 1994 for 
evaluation, the veteran related having headaches associated 
with muscle pain increased on motion.  

VA outpatient treatment records show that the veteran 
underwent repeated lumbar punctures for headaches due to 
elevated intracranial pressure with a diagnosis of 
pseudotumor cerebri.  He was admitted in July 1999 for 
further evaluation of the pseudotumor, with a history of 
pseudotumor cerebri with refractory headaches which were 
relieved by lumbar puncture, but elevated pressure continued 
despite treatment.  A lumboperitoneal shunt for pseudotumor 
cerebri and chronic headaches was placed in the veteran in 
August 1999.  Postoperatively he remained headache free.  

At a VA examination in January 2001, the history of onset of 
severe headaches in 1999 without relief was noted.  After a 
shunt from the veteran's spinal canal to the intraabdominal 
area was performed there was some improvement.  Pertinent 
examination result was that the veteran had chronic, severe 
headaches as noted above.  There were no clinical findings of 
headaches and the diagnoses did not include headaches.

The veteran moved and at an initial VA outpatient treatment 
visit in March 2001 the veteran reported that his headaches 
were worse prior to shunt placement and that he now had 
headaches from stress "every blue moon".  In November 2001, 
he also reported that since the shunt placement his headaches 
had improved.  VA outpatient treatment records show that in 
June 2003 it was noted that the pseudotumor was stable and 
the veteran was followed for severe migraine headaches for 
which medication was prescribed.  There was no new change in 
headaches.

At the April 2004 VA Persian Gulf War Protocol examination 
the veteran denied having a headache at that time and 
reported that headaches were less severe since the insertion 
of the shunt in 1999.  The assessment was that migraine 
headaches developed as a result of spinal fluid excess 
secondary to pseudotumor cerebri.  His current medication was 
effective. 

Although the veteran has described headaches which are 
included in the list of signs and symptoms which may be 
manifestations of undiagnosed illness set forth in 38 C.F.R. 
§ 3.317, the evidence of record shows that the headaches, 
also, at times, diagnosed as migraine headaches, have been 
diagnosed and attributed to a pseudotumor cerebri.  Since 
there is, of record, medical evidence attributing the 
veteran's headaches to a clinically diagnosed condition, the 
requirements for entitlement to service connection under 
38 C.F.R. § 3.317 must be denied.   

Moreover, based upon review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against entitlement to service connection for headaches on a 
direct basis.  There is no competent medical evidence that 
the appellant currently has a headache disorder which has 
been linked to service or to a service-connected disability.  
No probative, competent medical evidence exists of a 
relationship between any currently claimed headache disorder 
and any alleged continuity of symptomatology since separation 
from service.  See Savage, supra.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for headaches 
to include as due to an undiagnosed illness must be denied.


B.  Sensory polyneuropathy

At May 1985 and June 1989 examinations and at the June 1991 
redeployment examination, the veteran denied having or having 
had dizziness or fainting spells or neuritis.  His neurologic 
system was clinically normal.  

During the December 1994 VA evaluation, at a psychiatric 
consultation, the veteran described having had episodes of 
"dissociation" during the day but denied any seizure 
activity as the episodes had been alleviated with medication.  
At a neurology consultation in December 1994, the veteran 
complained of numbness in both feet, diffuse weakness, and 
fatigue since his return from the Gulf.  After testing the 
impression was that the study was mildly abnormal and was 
most consistent with a very mild, predominantly sensory 
polyneuropathy.  The examiner noted that given the history of 
Persian Gulf syndrome, it would be appropriate to repeat the 
study in 3 months time, to be certain that the neuropathy was 
not progressive.  

Neuropsychological test results during the December 1994 
hospitalization showed evidence of cognitive decline with 
increasingly impaired language functions.  Increased 
depression and the development of psychotic symptoms might 
suggest a mild dementia.  

An examiner's opinion in February 1997 was that the veteran's 
memory impairment was attributable to his inability to 
concentrate, rather than to brain disease.  This was 
considered part of his service-connected PTSD.  

At the April 2004 VA Persian Gulf War Protocol examination 
the veteran denied past neurologic difficulties.  He had 
weakness in the grasp or grip of his hands due to 
arthralgias.  He denied atrophy or weakness.  He had 
paresthesias in hands and feet at times.  He denied 
anesthesia or hyperesthesia.  Examination of his 
neuromuscular system showed intact sensation to 10 gm 
monofilament with no focal deficits noted.  

Although the veteran has described numbness in his feet which 
is a neurologic sign or symptom which is included in the list 
of signs and symptoms which may be manifestations of 
undiagnosed illness set forth in 38 C.F.R. § 3.317, the 
evidence of record shows that paresthesias have been 
diagnosed and attributed to sensory polyneuropathy.  Since 
there is, of record, medical evidence attributing the 
veteran's paresthesias to a clinically diagnosed condition, 
the requirements for entitlement to service connection under 
38 C.F.R. § 3.317 must be denied.   

Moreover, we find a lack of competent medical evidence to 
warrant a favorable decision for service connection on a 
direct basis for VA disability compensation.  The Board is 
not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  The evidence of record lacks competence medical 
evidence to demonstrate that the veteran has sensory 
polyneuropathy related to his periods of active military 
service.  The preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the appellant has sensory polyneuropathy related to 
service or any incident thereof.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for sensory 
polyneuropathy to include as due to an undiagnosed illness 
must be denied.


C.  COPD

Service medical records include an October 1972 x-ray that 
showed that the veteran's lungs were clear.  At examination 
in May 1985, the veteran denied having or having had asthma, 
shortness of breath, or chronic cough.  His lungs and chest 
were clinically evaluated as normal.  

When seen at an emergency room in October 1986 for complaints 
of diarrhea, examination revealed that his lungs were clear 
to auscultation and percussion.  A chest x-ray was negative 
for an infiltrate.  The assessment was a viral syndrome and 
bronchitis.  At examination in June 1989 he denied having or 
having had asthma, shortness of breath, or chronic cough.  
His lungs and chest were clinically evaluated as normal.

At the June 1991 examination for redeployment, the veteran 
denied having or having had asthma, shortness of breath, 
cough or chronic cough.  His lungs and chest were clinically 
evaluated as normal.

During hospitalization in December 1994 for evaluation, a 
chest x-ray revealed no evidence of active disease involving 
the lungs.  VA outpatient treatment records in 1998 and 1999 
show complaints of a dry, non-productive cough.  Upon 
examination when admitted for hospitalization in July 1999 
for another disorder, the veteran's lungs were clear.  
Periodic pulmonary evaluation during the July 1999 
hospitalization showed that the veteran's breath sounds were 
clear, the pattern was normal and there was no cough.  

At a VA examination in January 2001, an x-ray revealed 
chronic obstructive pulmonary disease (COPD); the chest 
otherwise appeared unremarkable.  The pertinent diagnosis was 
COPD.  

The veteran moved and at an initial VA outpatient treatment 
visit in March 2001 the veteran reported having a new 
diagnosis of COPD.  He had an allergic condition that brought 
him to the emergency room in December 2000 and had been using 
inhalers since that time.  There was a history of his 
fainting during repeat pulmonary function testing and the 
procedure was ended.  At a regular follow-up visit, his lungs 
had no wheezes, crackles or rubs.  

In January 2002, the veteran was seen for regular follow-up 
and reported that he had respiratory problems and had been 
told that he had COPD.  It was questioned whether this was 
from oil well and sand exposure during Desert Storm.  

In March 2002, he was seen for acute exacerbation of COPD.  
The veteran related having had the problem intermittently 
since December and also that he had been in Desert Storm and 
since then had had recurrent problems with infection.  The 
pertinent assessments were reactive airway disease 
(RAD)/chronic bronchitis and Desert Storm exposure.  

Records requested from a private hospital show that the 
veteran was treated in the emergency room for acute 
bronchitis, chronic bronchitis and emphysema in January 2003.  
A chest x-ray found no infiltrates, congestion, pleural 
effusion, or pneumothorax.  The impression was no active lung 
disease.

In January 2004 he was treated for acute bronchitis.  In late 
February 2004 he had respiratory difficulty.  He was assessed 
with acute status asthmaticus and transferred to a hospital.  
There his condition apparently was diagnosed as mycoplasm 
pneumonia and antibiotics were prescribed.  In March 2004, he 
was seen privately for chronic bronchitis and emphysema.  In 
April 2004, he was in an emergency room overnight for 
bronchitis.  

The veteran underwent pulmonary function tests (PFTs) in 
October 2004 prior to scheduled surgery for another disorder.  
The impression was moderate obstructive ventilatory defect 
with an element of bronchospasm.  Results suggested that this 
process was mainly of the asthmatic bronchitic type.  Medical 
records also show that the veteran was a smoker and had pets 
which slept in his bedroom.  

At the April 2004 VA Persian Gulf War Protocol examination 
the veteran denied a cough, sputum, hemoptysis, and reported 
that exertional shortness of breath was usual.  His wheeze 
was lessening with medication and he stated that a 
respiratory infection was resolving.  On examination, his 
lungs were clear to auscultation bilaterally with no crackles 
or wheezes.  A chest x-ray showed the lungs were clear and 
there was no evidence of active pulmonary disease.  No 
diagnosis of a respiratory disorder was provided.

Although the veteran has described shortness of breath which 
is a neurologic sign or symptom involving the respiratory 
system which is included in the list of signs and symptoms 
which may be manifestations of undiagnosed illness set forth 
in 38 C.F.R. § 3.317, the evidence of record shows that he 
has been diagnosed with COPD.  Since there is, of record, 
medical evidence attributing the veteran's respiratory 
symptoms to a clinically diagnosed condition, the 
requirements for entitlement to service connection under 
38 C.F.R. § 3.317 must be denied.   

In addition, service connection is not warranted on a direct 
basis.  The Board notes that at the VA Persian Gulf War 
Protocol examination in April 2004, the veteran related that 
he was exposed to sand from sandstorms, was near an oil 
refinery, exposed to smoke from the oil fires and in the area 
of a chemical weapons explosion but he did not know how far 
away it occurred.  The evidence of record, however, shows 
that at the time of his re-deployment from the Persian Gulf 
the veteran denied having been exposed to oil fires or oil 
fumes.  This report made immediately after being in the 
Persian Gulf is considered more accurate and of greater 
probative value than a history reported some years later.  
The Board notes that prior to service in the Persian Gulf, 
the veteran was assessed with bronchitis when he had a viral 
syndrome in October 1986.  At that time, examination revealed 
that his lungs were clear to auscultation and percussion and 
a chest x-ray was negative for an infiltrate.  Subsequent to 
that episode of acute bronchitis, at examination in June 1989 
he denied having or having had asthma, shortness of breath, 
or chronic cough and his lungs were clinically evaluated as 
normal.

While the veteran might have been exposed to sand from 
sandstorms, at the June 1991 examination for redeployment, he 
denied having or having had asthma, shortness of breath, 
cough or chronic cough and his lungs were clinically 
evaluated as normal.  Post service, the medical evidence of 
record shows normal evaluations of his lungs prior to the 
diagnosis of COPD in January 2001. 

As for his contention of exposure to a chemical weapons 
explosion, the Board acknowledges that the veteran was 
informed by the Department of Defense that if he were with 
his unit at the time of the demolition of chemical agents 
munitions at Khamisiyah, Iraq, March 10-13, 1991, he might 
have been exposed to very low levels of chemical agent for a 
brief period of time (less than three days) after the 
demolition.  However, according to the Department of Defense, 
based on medical evidence and research there was no 
indication that any long-term health effects would be 
expected from a brief, low-level exposure to chemical agents 
that might have occurred near Khamisiyah.  Accordingly, this 
does not provide a nexus between the veteran's COPD and 
service.  

Although there is evidence of a current respiratory 
disability, there is no medical evidence of a nexus between 
the claimed in-service injuries, in this case exposure to oil 
fumes, a chemical explosion, or to the sand exposure, and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for COPD on a direct basis.  
There is no competent medical evidence that the appellant 
currently has COPD which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed COPD and any alleged continuity of 
symptomatology since separation from service.  See Savage, 
supra.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for COPD to 
include as due to an undiagnosed illness must be denied.




ORDER

Entitlement to service connection for headaches claimed as 
due to an undiagnosed illness due to service in the Southwest 
Asia theater of operations is denied.

Entitlement to service connection for sensory polyneuropathy, 
claimed as a neurological disorder due to an undiagnosed 
illness due to service in the Southwest Asia theater of 
operations is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disorder claimed as a respiratory disorder due to 
an undiagnosed illness due to service in the Southwest Asia 
theater of operations is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 & Supp. 2005)).  
VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).

The veteran is seeking entitlement to service connection for 
chronic fatigue syndrome (CFS) claimed as due to an 
undiagnosed illness due to service in the Southwest Asia 
Theater of Operations.  In December 1994, the veteran was 
admitted to a VA hospital for a battery of diagnostic tests 
for his complaints of chronic fatigue, muscle aches, poor 
recent memory, staring spells, poor nighttime sleep, 
intermittent blurred vision, and slurred speech.  At 
discharge, multiple diagnoses were provided to include CFS.  
At a VA C&P examination in January 2001 for Gulf War 
veterans, the veteran reported symptoms to include chronic 
fatigue, last day in and day out and also constant sleep 
disturbance, waking many times during the night.  The 
diagnoses included CFS.  More recent examination reports, 
however, do not include a diagnosis of CFS.  The Board notes 
that under the provisions of 38 C.F.R. § 3.317 CFS is a 
qualifying chronic disability provided that it became 
manifest during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006.  

Under the provisions of the rating schedule for evaluating 
CFS, a 10 percent rating is warranted for debilitating 
fatigue, cognitive impairments or a combination of other 
signs and symptoms which wax and wane but result in periods 
of incapacitation of at least one but less than two weeks 
total duration per year, or symptoms controlled by continuous 
medication.  A Note states that for the purpose of evaluating 
this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  
The evidence of record does not show that a physician has 
ordered bed rest and treatment for CFS for the veteran; 
however, it is not clear from the record whether continuous 
medication has been prescribed to control symptoms of CFS.  

In addition, the Board notes that in a December 1997 rating 
decision, the RO granted service connection for post 
traumatic stress disorder (PTSD) that included sleep 
disturbance with fatigue and assigned a 70 percent 
evaluation.  The RO stated that this grant encompassed other 
service-connection claims which included a claim for "easily 
tiring".  As fatigue is included in the PTSD disorder, 
clarification is needed as to whether the veteran's fatigue 
is due to PTSD or is related to CFS.  Accordingly, this issue 
needs to be remanded for a medical examination and opinion 
prior to appellate review.  

Also at the January 2001 Gulf War examination, the veteran 
reported having had a skin rash onset in 1991, involving most 
of his skin, comprised of itching, open sores and healing.  
He had been treated many times in the past without success 
and had no treatment at the time of the examination.  The 
clinical findings included a diffuse rash and 1-1.5 
centimeters dark brown, raised scars.  The examiner diagnosed 
dermatitis due to external agents.  It is not clear from the 
record whether the external agents stated as the cause of the 
veteran's dermatitis were encountered during his service in 
the Gulf War.  Accordingly, a medical opinion is necessary 
prior to appellate review of this issue.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Schedule the veteran for an examination by 
an appropriate specialist for evaluation of 
CFS.  The examiner should express an opinion 
as to (1) whether a diagnosis of CFS is 
appropriate; (2) if the symptoms of fatigue 
associated with PTSD are the same as those of 
CFS or whether there are different 
manifestations of fatigue due to CFS; (3) 
whether the veteran has been incapacitated by 
CFS such that bed rest and treatment for CFS 
were required; and (4) whether continuous 
medication has been prescribed to control 
symptoms of CFS.  The claims folder, to 
include a copy of this Remand and any 
additional records obtained, must be made 
available to the medical examiner in order 
that he or she may review pertinent aspects of 
the veteran's service and medical history, and 
the examination report should indicate whether 
such review was performed.

2.  Request that the January 2001 VA 
examiner, Dr. W.G. Ellis, provide a 
addendum to his January 2001 examination 
report diagnosing dermatitis due to 
external agents with a supplemental 
opinion as to whether is it at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the external 
agents that caused the veteran's 
dermatitis were encountered during the 
time the veteran served in the Southwest 
Asia theater of operations; or whether 
such a relationship is unlikely (i.e., 
less than a 50-50 probability). 

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

c.  The clinical findings of record and 
the reasoning which form the basis of the 
opinion requested should be clearly set 
forth. 

The determination as to whether an additional 
examination is necessary is left to Dr. W.G. 
Ellis.

The claims folder, to include a copy of this 
Remand and any additional records obtained, 
must be made available to the medical examiner 
in order that he or she may review pertinent 
aspects of the veteran's service and medical 
history, and the examination report should 
indicate whether such review was performed.

3.  If Dr. Ellis is no longer available, 
please forward this request for a supplemental 
opinion (with the deferred examination option) 
to a second doctor specializing in skin 
diseases.  

4. After the above has been accomplished, and 
after undertaking any other development deemed 
essential, the RO should readjudicate the 
appellant's claim with consideration of any 
additional evidence added to the record 
subsequent to the June 2005 supplemental 
statement of the case.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


